Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 1 of 29 PageID: 2385




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    DOUGLAS LITTLEJOHN,                    1:16-cv-9446-NLH-JS

                    Plaintiff,             OPINION

          v.

    VIVINT SOLAR,

                    Defendant.


APPEARANCES:

ANDREW M. MILZ
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

CARY L. FLITTER
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

JODY THOMAS LOPEZ-JACOBS
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

      Attorneys for Plaintiff.

DANIEL J.T. MCKENNA
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
SUITE 200
CHERRY HILL, NEW JERSEY 08002-1163

JENNY NICOLE PERKINS
BALLARD SPAHR LLP
1735 MARKET STREET
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 2 of 29 PageID: 2386




51ST FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

WILLIAM PATRICK REILEY
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
SUITE 200
CHERRY HILL, NEW JERSEY 08002

      Attorneys for Defendant.

HILLMAN, District Judge

      This Fair Credit Reporting Act (“FCRA”) matter comes before

the Court on Defendant Vivint Solar’s (“Defendant”) motion for

summary judgment (ECF No. 75) and Defendant’s motion to strike

certain supplemental facts submitted by Plaintiff in opposition

to Defendant’s motion for summary judgment (ECF No. 87). 1

Plaintiff Douglas Littlejohn (“Plaintiff”) alleges Defendant

violated the FCRA, 15 U.S.C. § 1681 et seq., when it accessed

his consumer credit report without a permissible purpose.

Defendant argues it had a permissible purpose for obtaining

Plaintiff’s consumer credit report under the FCRA.            For the

reasons that follow, Defendant’s motion to strike will be

granted and Defendant’s motion for summary judgment will be

denied.




1 A third motion, Defendant’s motion to preclude the expert
testimony of Plaintiff’s putative expert, Evan Hendricks (ECF
No. 76) will be addressed in a separate Opinion and Order.

                                      2
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 3 of 29 PageID: 2387




                                 BACKGROUND

      The Court takes its facts from the parties’ statements of

material fact submitted pursuant to Local Civil Rule 56.1(a).

Disputes of material fact are prevalent in this action, and they

are noted where relevant.

      Defendant sells solar panels.        (ECF No. 75-2 (“Def. SOMF”)

at ¶2).    On either March 14 of 15, 2016, Phillip R. Chamberlain

(“Chamberlain”), then a sales representative for Defendant, was

visiting the home of one of Plaintiff’s neighbors when he

observed Plaintiff arrive home.        (Def. SOMF at ¶¶3, 7).

Chamberlain approached Plaintiff to gauge his interest in

purchasing a solar panel system from Defendant.           See (Def. SOMF

at ¶7).    What happens after Chamberlain approached Plaintiff’s

home remains fiercely disputed by the parties.

      According to Plaintiff, Chamberlain approached Plaintiff’s

home and the two had a brief, thirty-second conversation through

Plaintiff’s partially opened front door.          (Def. SOMF at ¶9; ECF

No. 82-1 at ¶9). 2    Plaintiff explained he was busy, was unable to


2 Plaintiff’s papers in opposition to Defendant’s motion for
summary judgment (ECF No. 82) are filed under temporary seal.
The Clerk advised Plaintiff that “pursuant to Local Civil Rule
5.3(c)(2), a single, consolidated motion to seal shall be filed
within 14 days following the completed briefing of the materials
sought to be sealed[.]” ECF No. 82. Plaintiff has not moved to
seal Docket Entry Number 82. Similarly, Defendant has filed
various exhibits to its motions under seal without moving to
have them permanently sealed. See ECF No. 76-3 and 76-4.

                                      3
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 4 of 29 PageID: 2388




talk, and informed Chamberlain he could leave further

information in Plaintiff’s mailbox.         (ECF No. 82-1 at ¶9).

Plaintiff told Chamberlain he could return over the weekend if

he wanted to continue the discussion.         (Id.).    According to

Plaintiff and his family, that is where the conversation ends.

      Chamberlain tells a dramatically different story.

According to Chamberlain, the conversation was longer and more

substantial than Plaintiff describes.         See (ECF No. 75-3 at 16).

Chamberlain says he went over the solar program with Plaintiff

and Plaintiff expressed interest in receiving credit approval

for a solar panel system.       (Id.).    Chamberlain discussed the

requirements for pre-approval with Plaintiff, which included the

completion of a form Defendant calls a Prospective Customer

Consent Form (“PCCF”).      The PCCF required Plaintiff to review or

share certain personal information and sign his name authorizing

Defendant to obtain his consumer credit report.           Chamberlain

explains that he presented Plaintiff with an iPad containing the




While it is within the Court’s authority to restrict public
access to information under certain limited circumstances, it is
well-settled that there is a “common law public right of access
to judicial proceedings and records.” See In re Cendant Corp.,
260 F.3d 183, 192 (3d Cir. 2001). The Court expects any motion
to seal these documents will be filed within fourteen (14) days
of this Opinion. The parties’ election not to file such a
motion will result in the materials currently filed under
temporary seal being unsealed.

                                      4
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 5 of 29 PageID: 2389




PCCF in electronic form, which Plaintiff electronically signed. 3

(Id.; Def. SOMF at ¶23).       Thereafter, Chamberlain left

Plaintiff’s home and left additional information in Plaintiff’s

mailbox.

      Shortly after Chamberlain’s meeting with Plaintiff,

Chamberlain uploaded the PCCF allegedly baring Plaintiff’s

electronic signature to Defendant’s main system.           See (Def. SOMF

at ¶11).    Because Defendant possessed a PCCF purporting to

contain Plaintiff’s signature, on March 15, 2016, Defendant

accessed Plaintiff’s consumer credit report to determine whether

Plaintiff qualified for financing related to the purchase of

solar panels.     (Def. SOMF at ¶¶11-12).      Plaintiff received

notification of this credit inquiry from a credit monitoring

service he maintained, and on March 26, 2016 and March 28, 2016,

he contacted Defendant to question the credit search.            (Def.

SOMF at ¶21).     Defendant represented it had a completed PCCF

authorizing it to conduct the inquiry it made.           Plaintiff

explained he never consented to such an inquiry, never completed

a PCCF, and was never presented with an iPad by Chamberlain.

      After Defendant’s inquiry, Plaintiff alleges he began

suffering from various forms of emotional and physical distress.


3 Notably, the PCCF at issue reveals only Plaintiff’s typed-out
name on the signature line as opposed to a signature in
Plaintiff’s handwriting.

                                      5
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 6 of 29 PageID: 2390




Most prominently, Plaintiff alleges his blood pressure increased

and he had difficulty sleeping.

        On December 22, 2016, Plaintiff filed this action.         After

close of discovery, on June 3, 2019, Defendant filed its motion

for summary judgment (ECF No. 75).         After briefing on that

motion had concluded, on February 18, 2020, Plaintiff filed

supplemental facts in support of his opposition to Defendant’s

motion for summary judgment.        (ECF No. 86).    On March 4, 2020,

Defendant moved to strike Plaintiff’s supplemental filing.             (ECF

No. 87).     Both motions have been fully briefed and are ripe for

adjudication.

                                 DISCUSSION

   I.     Subject Matter Jurisdiction

        This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1331.

   II.    Defendant’s Motion To Strike Plaintiff’s Supplemental
          Filing Will Be Granted And The Supplemental Material Will
          Not Be Considered In Deciding Defendant’s Motion For
          Summary Judgment

        Before reaching the merits of Defendant’s motion for

summary judgment, the Court must resolve the parties’ dispute

regarding the appropriate scope of the factual record.            On

February 18, 2020, Plaintiff filed a supplemental statement of

disputed material facts in support of his opposition to

Defendant’s motion for summary judgment. (ECF No. 86).            Those


                                      6
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 7 of 29 PageID: 2391




supplemental facts are:

           33. At the time Vivint Solar was receiving
      consumer complaints of fraud, forgery and
      impermissible credit pulls by Chamberlain in 2016 -
      2017, the company was aware that impermissible credit
      pulls and bogus emails were a “big” problem and a
      “systemic issue.”

           34. Vivint was alerted to the “big” and
      “systemic” problem of impermissible credit pulls and
      the use of bogus email addresses in January 2017, at
      the latest, by a financing partner named Solar Mosaic,
      Inc. Solar Mosaic is Vivint’s co-defendant in a
      matter in a matter styled Cardona and Brown v. Vivint
      Solar, U.S.D.C. M.D. Fla. No. 8:18-cv-02838-SCB-JSS,
      and turned over scores of email communications with
      Vivint as ordered by the Middle District of Florida.

           35. The consumer Plaintiffs in Cardona allege
      their signatures were forged by Vivint salesmen and
      their credit was pulled without their consent in
      January 2017 and September 2017, respectively.

           36. As of January 2017, Vivint was aware of
      between 87 and 152 such “incidents” with Mosaic
      accounts in Florida alone.

(ECF No. 86 at ¶¶33-36) (internal citations omitted).            To

support these factual assertions, Plaintiff relies on material

produced in another matter involving Defendant, Brown v. Vivint

Solar, No. 8:18-cv-02838-SCB-JSS (M.D. Fla.) (the “Brown

Documents”).     Plaintiff represents this material was unavailable

to him at an earlier time as the information first surfaced

during the exchange of discovery in the Brown action. 4


4 Plaintiff’s counsel is counsel to the plaintiffs in Brown,
which may explain how Plaintiff came to learn of the Brown
Documents.

                                      7
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 8 of 29 PageID: 2392




      Defendant argues that Plaintiff’s supplemental statement of

disputed material fact should be stricken from the record

because (1) it violates Rule 56(c)(1)(A) of the Federal Rules of

Civil Procedure; (2) the material is beyond the scope of

discovery; (3) Plaintiff’s use of the Brown Documents in this

case violates a confidentiality order entered in Brown; and (4)

the documents Plaintiff relies on do not support the

supplemental facts he advances.        (ECF No. 87-2).

      Plaintiff argues that the newly discovered evidence should

be considered part of the record.         (ECF No. 88 at 2).     Plaintiff

argues that (1) the newly discovered evidence is within the

scope of discovery; (2) confidentiality designations in Brown

cannot prevent Plaintiff from using the Brown Documents in this

case; and (3) the supplemental statements of material fact are

relevant and therefore should be considered in deciding

Defendant’s motion for summary judgment.          (ECF No. 88).    The

Court disagrees with Plaintiff’s positions.

      A. The Supplemental Material Will Not Be Considered In
         Deciding Defendant’s Motion For Summary Judgment As It Is
         Not Temporally Relevant To The Claims At Issue

      A party asserting the existence of a disputed material fact

at the summary judgment stage must support that statement by

citation to material in the record.         Fed. R. Civ. P.

56(c)(1)(A).     A fact is material if, under the governing



                                      8
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 9 of 29 PageID: 2393




substantive law, a dispute about the fact might affect the

outcome of the suit.      Armano v. Martin, 157 F. Supp. 3d 392, 400

(D.N.J. 2016), aff’d, 703 F. App’x 111 (3d Cir. 2017) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct.

2505, 91 L. Ed. 2d 202 (1986)).        Setting aside Rule 56’s

requirement that the support material be in the record, the

Court finds that (1) in large part, Plaintiff’s proffered

statements are not relevant to this action, and (2) the

documentation Plaintiff relies upon in advancing those proffered

statements do not support the positions he advances.

      Plaintiff suggests the supplemental facts are relevant to

whether Defendant knew of Chamberlain’s fraudulent practices

before the incident involving Plaintiff occurred.           However, most

of Plaintiff’s proffered factual statements refer to information

known first to Defendant in 2017, after Plaintiff filed this

action and after the incident with Plaintiff occurred.

Paragraph 33 is the only exception.         In paragraph 33, Plaintiff

suggests Defendant had certain knowledge in 2016.           Plaintiff’s

citation to the record, however, does not support that

assertion.    Instead, the source cited is an email chain, the

oldest email in which is dated January 6, 2017.           While the

communications describe behavior occurring before that date,

they do not specify when that conduct occurred, or when



                                      9
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 10 of 29 PageID: 2394




 Defendant first became aware of it.        Therefore, the document

 relied upon by Plaintiff does not support Plaintiff’s

 proposition that Defendant knew of Chamberlain’s actions before

 the incident with Plaintiff occurred.

       Because these supplemental facts and the material Plaintiff

 relies upon to support them are not temporally relevant to

 Defendant’s motion for summary judgment – or in other words,

 they do not tend to prove Defendant had knowledge of

 Chamberlain’s actions before the incident involving Plaintiff

 occurred - they will not be considered by the Court in deciding

 Defendant’s motion for summary judgment and will be stricken

 from the record.     For this reason, the Court need not address

 the remainder of the parties’ arguments on this issue. 5




 5 The Court recognizes that the Brown Documents are the subject
 of a protective order entered by the United States District
 Court for the Middle District of Florida. See ECF No. 90-1.
 While the Court declines to consider the Brown Documents for
 reasons other than application of that protective order, the
 Court recognizes the court in Brown found that “Plaintiffs, who
 seek to use the discovery in collateral litigation, have not
 established a basis for doing so at this time.” ECF No. 90-1 at
 7. Such would also support this Court’s decision not to
 consider the Brown Documents.

                                      10
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 11 of 29 PageID: 2395




    III. Defendant’s Motion For Summary Judgment

          a. Legal Standard

        Summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits if any,’ . . . demonstrate the absence of a genuine

 issue of material fact” and that the moving party is entitled to

 a judgment as a matter of law.”        Celotex Corp. v. Catrett, 477

 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

        An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. at

 248.    A fact is “material” if, under the governing substantive

 law, a dispute about the fact might affect the outcome of the

 suit.    Id.   “In considering a motion for summary judgment, a

 district court may not make credibility determinations or engage

 in any weighing of the evidence; instead, the non-moving party’s

 evidence ‘is to be believed and all justifiable inferences are

 to be drawn in his favor.’”       Marino v. Indus. Crating Co., 358

 F.3d 241, 247 (3d Cir. 2004) (citing Anderson, 477 U.S. at 255).

        Initially, the moving party bears the burden of

 demonstrating the absence of a genuine issue of material fact.

 Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment



                                      11
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 12 of 29 PageID: 2396




 always bears the initial responsibility of informing the

 district court of the basis for its motion, and identifying

 those portions of ‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence

 of a genuine issue of material fact.”); see Singletary v. Pa.

 Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

 the initial burden is on the summary judgment movant to show the

 absence of a genuine issue of material fact, ‘the burden on the

 moving party may be discharged by []showing[]--that is, pointing

 out to the district court—–that there is an absence of evidence

 to support the nonmoving party’s case’ when the nonmoving party

 bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

 at 325)).

       Once the moving party has met this burden, the nonmoving

 party must identify, by affidavits or otherwise, specific facts

 showing that there is a genuine issue for trial.           Celotex, 477

 U.S. at 324.    A “party opposing summary judgment ‘may not rest

 upon the mere allegations or denials of the . . . pleading[s].’”

 Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).            For

 “the non-moving party[] to prevail, [that party] must ‘make a

 showing sufficient to establish the existence of [every] element

 essential to that party’s case, and on which that party will



                                      12
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 13 of 29 PageID: 2397




 bear the burden of proof at trial.’”          Cooper v. Sniezek, 418 F.

 App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

 Thus, to withstand a properly supported motion for summary

 judgment, the nonmoving party must identify specific facts and

 affirmative evidence that contradict those offered by the moving

 party.   Anderson, 477 U.S. at 257.

          b. Defendant’s Motion For Summary Judgment Must Be Denied

       Defendant advances three arguments in support of its motion

 for a favorable judgment, two of which are so intertwined that

 they will be addressed together.          Defendant argues it had a

 permissible purpose (or at least a good faith, reasonable belief

 that a permissible purpose existed) for obtaining Plaintiff’s

 credit report.     Therefore, Defendant argues it did not violate

 the FCRA, either negligently or willfully.          Additionally,

 Defendant argues Plaintiff cannot establish harm or damages

 resulting from Defendant’s actions.          Judgement as a matter of

 law on these issues, the Court finds, would not be appropriate

 at this juncture.

            1. The FCRA’s Permissible Purpose Standard & Applicable
               Legal Framework

       “Congress enacted [the] FCRA in 1970 to ensure fair and

 accurate credit reporting, promote efficiency in the banking

 system, and protect consumer privacy.”          Safeco Ins. Co. of Am.

 v. Burr, 551 U.S. 47, 52, 127 S. Ct. 2201, 2205–06, 167 L. Ed.


                                      13
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 14 of 29 PageID: 2398




 2d 1045 (2007) (citing 15 U.S.C. § 1681; TRW Inc. v. Andrews,

 534 U.S. 19, 23, 122 S. Ct. 441, 151 L. Ed. 2d 339 (2001)).              To

 achieve this end, the FCRA regulates the use of consumer reports

 and prohibits using or obtaining a consumer report for any

 impermissible purpose.      15 U.S.C. § 1681b(f); Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1545, 194 L. Ed. 2d 635, 641 (2016)

 (citing 15 U.S.C. §§ 1681a(d)(1)(A)-(C); 15 U.S.C. § 1681b).

 The FCRA lists uses it deems permissible, two of which are

 relevant to this action.      First, the FCRA permits use of

 consumer credit reports “in connection with a credit transaction

 involving the consumer on whom the information is to be

 furnished and involving the extension of credit to . . . the

 consumer[.]”    15 U.S.C. § 1681b(a)(3)(A).       Second, a consumer

 report may be obtained if the user “otherwise has a legitimate

 business need for the information” in connection with a business

 transaction that is “initiated by the consumer[.]”           15 U.S.C. §

 1681b(a)(3)(F).

       The FCRA provides a cause of action against “[a]ny person

 who willfully fails to comply” or who “is negligent in failing

 to comply” with the FCRA’s permissible-use requirements.            15

 U.S.C. §§ 1681n(a), 1681o(a).       Said differently, to prevail on a

 claim under the FCRA, a plaintiff must prove both that the

 defendant used or obtained the plaintiff’s credit report for an



                                      14
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 15 of 29 PageID: 2399




 impermissible purpose, see 15 U.S.C. § 1681b(f), and that the

 violation was either willful or negligent, 15 U.S.C. §§ 1681n,

 1681o.

       Defendant argues that dismissal is warranted if it had a

 “reasonable belief” that it had a permissible use for obtaining

 Plaintiff’s consumer credit report.        Plaintiff adamantly opposes

 application of this reasonable belief standard, arguing it is

 inconsistent with the FCRA.       Defendant refers the Court to James

 v. Interstate Credit & Collection, Inc., No. 03-cv-1037, 2005

 U.S. Dist. Lexis 15495, *11 (E.D. Pa. July 29, 2005) in support

 of its position.      In James, the Eastern District of

 Pennsylvania held that “[i]n evaluating whether the FCRA is

 violated, ‘so long as a user has reason to believe that a

 permissible purpose exists, that user may obtain a consumer

 report without violating the FCRA.’”        James, 2005 U.S. Dist.

 LEXIS 15495, at *10 (quoting Korotki v. Attorney Servs. Corp.,

 931 F. Supp. 1269, 1276 (D. Md. 1996), aff’d, 131 F.3d 135 (4th

 Cir. 1997)).    Other courts have more recently questioned the

 suitability of the reasonable belief standard.          See Brown v.

 Vivint Solar, Inc., No. 8:18-cv-02838-SCB-JSS, 2020 U.S. Dist.

 LEXIS 49675, *12-13 (“The law is somewhat unsettled regarding

 whether the reasonable belief standard applies to lenders facing

 liability under 15 U.S.C. § 1681b(f), as opposed to credit



                                      15
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 16 of 29 PageID: 2400




 reporting agencies to which the FCRA specifically sets forth a

 reasonable belief standard in 15 U.S.C. § 1681b(a)(3).”).

       Whether Defendant’s belief regarding its need for

 Plaintiff’s consumer report was reasonable appears at least

 partially relevant to whether Defendant acted negligently or

 intentionally.     Indeed, the plain language of the FCRA “focuses

 on the intent of the party obtaining the [credit] report.”

 Weitz v. Wagner, No. 07-1106, 2008 U.S. Dist. LEXIS 61112, *14

 (E.D.N.Y. July 24, 2008), report and recommendation adopted,

 2008 U.S. Dist. LEXIS 62729 (E.D.N.Y. Aug. 11, 2008).            Such is

 easily gleaned from the FCRA’s plain language requiring a

 successful plaintiff prove that a user obtained a credit report

 negligently or in willful violation of the FCRA’s permissible-

 purpose standard.     15 U.S.C. §§ 1681n(a), 1681o(a) (imposing

 liability upon “[a]ny person who willfully fails to comply” or

 who “is negligent in failing to comply” with an FCRA

 requirement) (emphasis added).

       The Court views the reasonable belief standard in the

 context of this case not as a standalone or separate rule of

 law, but rather an alternative way of describing the intent

 requirement inherent in the FCRA.         In other words, if a

 defendant establishes that it acted reasonably to inquire into a

 plaintiff’s credit worthiness, it would appear to follow that



                                      16
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 17 of 29 PageID: 2401




 the defendant did not act negligently or willfully to violate

 the statute.    Absent establishment of negligence or willfulness,

 a plaintiff could not succeed on their claim.          Therefore, guided

 by the relevant FCRA provisions, the Court finds it must focus

 at this juncture on whether Defendant (1) accessed Plaintiff’s

 consumer credit report without a permissible purpose and (2)

 whether a jury could determine that Defendant did so negligently

 or willfully.    Because Plaintiff has identified facts from which

 a jury could find that Defendant did not have a permissible

 purpose for obtaining Plaintiff’s credit report, and because

 Plaintiff has also identified facts from which a jury could

 determine Defendant acted negligently or willfully, summary

 judgment must be denied.

            2. Plaintiff Has Identified Evidence From Which A Jury
               Could Find Defendant Lacked A Permissible Purpose For
               Obtaining Plaintiff’s Consumer Credit Report

               i. 15 U.S.C. § 1681b(a)(3)(A)

       15 U.S.C. § 1681b(a)(3)(A) permits use of a consumer credit

 report if the user “intends to use the information in connection

 with a credit transaction involving the consumer on whom the

 information is to be furnished and involving the extension of

 credit to, or review or collection of an account of, the

 consumer[.]”    15 U.S.C. § 1681b(a)(3)(A).       The Third Circuit has

 recognized that “§ 1681b(a)(3)(A) authorizes access to a



                                      17
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 18 of 29 PageID: 2402




 consumer’s credit report ‘when the consumer applies for

 credit[.]’”    Huertas v. Citigroup, Inc., 639 Fed. Appx. 798, 801

 (3d Cir. 2016) (quoting Gelman v. State Farm Mut. Auto. Ins.

 Co., 583 F.3d 187, 191 (3d Cir. 2009)).

       Defendant argues that, because it intended to use

 Plaintiff’s consumer credit report in connection with pre-

 approving Plaintiff for credit, it had a permissible use under

 15 U.S.C. § 1681b(a)(3)(A).       Plaintiff argues that Defendant’s

 intentions are not so clear.       Essentially, Plaintiff argues that

 (1) Defendant’s salesman, Chamberlain, forged a document

 purporting to evince that Plaintiff applied for credit and (2)

 if Chamberlain’s knowledge is imputed to Defendant, Defendant’s

 intentions appear less noble.       Defendant counters that

 Chamberlain’s knowledge cannot be imputed to it.

       The parties clearly disagree about whether Chamberlain’s

 knowledge may be imputed to Defendant.         Therefore, the Court

 must determine, as a legal matter, whether Chamberlain’s

 knowledge may be imputed to Defendant and the Court finds that,

 under the facts identified by Plaintiff, Chamberlain’s knowledge

 may be properly imputed to Defendant.

       Defendant concedes that vicarious liability theories apply

 in the FCRA context.      See (ECF No. 85 at 6) (“[Defendant] does

 not claim . . . that agency theories can never apply in credit



                                      18
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 19 of 29 PageID: 2403




 pull cases.”).     Instead, Defendant contends “only that

 [Plaintiff] has not met, and cannot meet, his burden of proving

 vicarious liability in this case.”         (Id.).   The parties

 vacillate between the concepts of imputation of knowledge and

 vicarious liability.      While both concepts are related agency

 principles, they are nonetheless distinct.          Certainly, knowledge

 may be imputed from an agent to a master without necessarily

 creating vicarious liability.       The Court has attempted to parse

 the differences where relevant.

       While it appears neither the Third Circuit nor a court in

 this District have yet opined on whether an employer can be held

 vicariously liable for actions of an employee or agent under the

 FCRA, a growing number of courts agree that traditional agency

 principles apply in the FCRA context, which may result in the

 creation of vicarious liability.          See, e.g., Jones v. Federated

 Financial Reserve Corp., 144 F.3d 961, 966 (6th Cir. 1998)

 (“Failure to impose vicarious liability on a corporation . . .

 would allow it to escape liability for ‘willful’ or ‘negligent’

 violations of the statute.       Because a company . . . can act only

 through its agents, it is difficult to imagine a situation in

 which a company would ever be found to have willfully violated

 the statute directly by obtaining a credit report for an

 impermissible purpose”); Yohay v. City of Alexandria Employees



                                      19
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 20 of 29 PageID: 2404




 Credit Union, Inc., 827 F.2d 967, 973 (4th Cir. 1987) (holding

 an employer liable for its agent’s intentional acts where the

 agent had apparent authority to obtain a credit report).            The

 Third Circuit has cited Jones approvingly, suggesting its

 approval of the application of traditional agency law principles

 in the FCRA context.      See Barbato v. Greystone All., LLC, 916

 F.3d 260, 269 (3d Cir.), cert. denied sub nom. Crown Asset Mgmt.

 LLC v. Barbato, 140 S. Ct. 245, 205 L. Ed. 2d 129 (2019) (citing

 Jones, 144 F.3d at 965).      More affirmatively, the Third Circuit

 has explained that “when Congress creates a tort action, it

 legislates against a legal background of ordinary tort-related

 vicarious liability rules[.]”       Barbato, 916 F.3d at 269.

       There seems to be no dispute that Chamberlain was

 Defendant’s agent when it visited with Plaintiff many years ago.

 Under traditional agency law principles, an agent has a duty to

 disclose material information to the principal, and the

 principal is “deemed to have knowledge” of those material facts.

 In re WL Homes, LLC, 534 Fed. Appx. 165, 169 (3d Cir. 2013)

 (citation omitted).     In determining the legal relationship

 between a principal and a third-party with whom the principal’s

 agent has interacted, “notice of a fact that an agent knows or

 has reason to know is imputed to the principal if knowledge of

 the fact is material to the agent’s duties to the principal[.]”



                                      20
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 21 of 29 PageID: 2405




 Huston v. Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 106

 (3d Cir. 2009) (quoting Restatement (Third) of Agency § 5.03

 (2006)) (emphasis removed).       To justify imputing an agent’s

 knowledge of facts to a master, the facts must be important or

 significant to the agent’s duties to the master.           Id. at 106-07

 (emphasis removed).     Information is deemed material when the

 “employee uses that knowledge in the performance of the

 employee’s duties to the employer.”        Id.

       In this case, the completion of the PCCF appears material

 to Chamberlain’s job duties.       Indeed, Defendant argues, in part,

 that it ran Plaintiff’s credit based upon completion of that

 form, and that its sales representatives are tasked with

 obtaining prospective customers’ signatures and completion of

 the PCCF as a major part of their jobs.          While Defendant argues

 that forging a PCCF would render Chamberlain’s actions outside

 the scope of his employment, the Court disagrees.           For example,

 the Court of Appeals for the First Circuit has found, albeit

 under Maine law, that the intentional tort of rape committed by

 an inn worker may lead to vicarious liability where the worker

 was (1) the defendant’s agent, (2) was armed with information

 only available through his employment role, (3) had access to

 the room where the intentional tort occurred through his

 employment role, and (4) used that access to commit the act.



                                      21
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 22 of 29 PageID: 2406




 Costos v. Coconut Island Corp., 137 F.3d 46, 50 (1st Cir. 1998).

 Chamberlain had similar access points in this action.            A jury

 could find that (1) Chamberlain was being held out to Plaintiff

 as Defendant’s agent or representative, (2) Chamberlain was

 armed with information about Plaintiff available through

 Chamberlain’s relationship with Defendant (namely, information

 Chamberlain may have uploaded to the PCCF without Plaintiff’s

 permission), (3) Chamberlain used that information to complete a

 PCCF in Plaintiff’s name, and (4) Chamberlain used his access to

 that information to commit an intentional act harming Plaintiff.

       The Court finds Costos persuasive.        Therefore, the Court

 concludes that the intentionality of Chamberlain’s act does not

 necessarily immunize Defendant from vicarious liability or

 imputation of Chamberlain’s knowledge.         Such would, as the Jones

 court recognized, essentially leave victims of an agent’s

 actions without recourse for intentional acts committed while

 under the employ of a master.       See Jones, 144 F.3d at 966.       Such

 an outcome appears inconsistent with Congressional intent in

 enacting the FCRA, namely, to protect consumers from

 unauthorized access to consumer reports.         See Safeco Ins. Co. of

 Am., 551 U.S. at 52, 127 S. Ct. at 2205–06.

       Defendant directs this Court to a number of cases it

 suggests compel an alternative conclusion, the most factually



                                      22
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 23 of 29 PageID: 2407




 analogous of which is Kennedy v. Victoria’s Secret Store, Inc.,

 No. 03-2691, 2004 U.S. Dist. LEXIS 19525 (E.D. La. Sept. 29,

 2004).   In Kennedy, the plaintiff visited a Victoria’s Secret

 store to purchase goods.      The plaintiff attempted to purchase

 goods with her American Express card, but instead of charging

 the American Express card, the cashier surreptitiously opened a

 Victoria’s Secret credit card in the plaintiff’s name and

 charged her purchase to that account.         Id. at *1-2.    The

 plaintiff was not aware the account had been opened until she

 received the physical credit card and a statement in the mail.

 Id. at *3.    The plaintiff pursued an FCRA action alleging the

 defendant did not have a permissible purpose for obtaining her

 consumer report.     The defendant argued it had a permissible

 purpose under 15 U.S.C. § 1681b(a)(3)(A) because the report was

 obtained for purposes of extending the plaintiff credit.            The

 plaintiff, however, maintained she never applied for that line

 of credit.    In a single paragraph examining the vicarious

 liability issue, the Kennedy court determined that “the consumer

 report allegedly obtained by VS and WFNNB was obtained for the

 purposes of using the information to extend credit or to review

 or collect on an account.       Therefore, [the plaintiff’s] claims

 under 15 U.S.C. § 1681b should be dismissed.”          Id. at *9.

       While Defendant relies on Kennedy, the Kennedy court does



                                      23
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 24 of 29 PageID: 2408




 not appear to have thoroughly applied or analyzed the issue of

 vicarious liability or imputed knowledge.         Therefore, the Court

 finds it of only limited guidance.        If Kennedy was good law,

 corporate entities could essentially escape FCRA liability by

 hiding behind an agent’s or employee’s inappropriate actions;

 such a conclusion appears contrary to the purpose of the FCRA,

 which among other things, seeks to protect consumer privacy and

 restrict improper use of consumer credit information.            See

 Safeco Ins. Co. of Am., 551 U.S. at 52, 127 S. Ct. at 2205–06;

 Jones, 144 F.3d at 966.      Additionally, such an outcome would, as

 the Jones court recognized, essentially immunize employers from

 liability for their employees’ improper actions and would

 significantly frustrate a victim’s ability to enforce their

 rights under the FCRA.      In balancing Jones and Kennedy, the

 Court finds that Jones compels the proper result.

       Defendant also argues it has policies against forging PCCFs

 and informs its salespeople about the potential illegality of

 violating those rules.      Because Plaintiff’s allegations indicate

 Chamberlain acted outside the scope of those polices, Defendant

 argues that Chamberlain’s actions should be deemed outside the

 scope of his employment.      However, a companies’ preventive

 measures and polices are no defense to liability when its

 employee intentionally acts in a manner that would violate the



                                      24
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 25 of 29 PageID: 2409




 FCRA.   Todd v. Target Corp., No. 10-cv-05598, 2012 WL 1080355,

 at *4 (N.D. Ill. Mar. 30, 2012).

       For these reasons, the Court finds it may be appropriate to

 impute Chamberlain’s knowledge to Defendant.          Finding as much,

 the Court leaves to the jury to determine (1) whether or not the

 PCCF was actually forged, (2) whether or not Chamberlain

 intentionally forged that document without consent, (3) whether

 such knowledge should be imputed to Defendant, and (4) whether

 that knowledge renders Defendant’s actions negligently or

 willfully in violation of the FCRA.

               ii.   15 U.S.C. § 1681b(a)(3)(F)

       As relevant to this action, 15 U.S.C. § 1681b(a)(3)(F)

 permits use of a consumer’s credit report if the user “otherwise

 has a legitimate business need for the information” and if such

 use is in connection with a business transaction that is

 initiated by the consumer.

       The parties dispute whether Plaintiff initiated a business

 transaction with Defendant and whether Defendant had a

 legitimate business need for Plaintiff’s credit information.

 Plaintiff identifies evidence suggesting (1) Chamberlain and

 Plaintiff engaged in only a brief conversation in which

 Plaintiff agreed to receive additional marketing materials from

 Defendant and (2) Plaintiff never authorized Defendant to



                                      25
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 26 of 29 PageID: 2410




 conduct a credit inquiry.       On these facts, a jury may find there

 was never a “business transaction” initiated by Plaintiff.

        “[A] request for general information about products and

 prices offered does not involve a business transaction initiated

 by the consumer.”     Boone v. T-Mobile USA Inc., No. 17cv-378-KM-

 MAH, 2018 WL 588927, at *14 (D.N.J. Jan. 29, 2018) (quoting FTC

 Advisory Opinion on the Fair Credit Reporting Act, 1998 WL

 34323748, at *1 (Feb. 11, 1998)).         For example, a consumer who

 asks a car dealer to “test drive” a car, or asks questions about

 pricing and financing, “is not necessarily indicating an intent

 to purchase or lease a vehicle from that particular dealer.”

 Id. (quoting FTC Advisory Opinion on the Fair Credit Reporting

 Act, 1998 WL 34323748, at *1).       Obtaining a consumer’s credit

 report based solely upon such early-stage inquires is

 inappropriate and violates the FCRA.         Id. (quoting FTC Advisory

 Opinion on the Fair Credit Reporting Act, 1998 WL 34323748, at

 *1).

         For example, in Boone, the plaintiff alleged he made a

 general inquiry with T-Mobile about the availability and cost of

 phone plans.    The plaintiff never signed any agreement and never

 agreed to purchase products or services from T-Mobile.            On those

 facts, the court in Boone found the plaintiff’s actions did not

 amount to a business transaction initiated by the consumer.



                                      26
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 27 of 29 PageID: 2411




       Boone is both analogous and persuasive.         Like the plaintiff

 in Boone, Plaintiff has identified evidence from which a jury

 could find Defendant knew Plaintiff never authorized inquiry

 into his credit, never indicated a desire to purchase

 Defendant’s products, and did nothing more than generally

 inquire about Defendant’s services.         Such circumstances would

 not amount to initiation of a business transaction under the

 FCRA and would not permit Defendant to access Plaintiff’s credit

 report.

       Moreover, as the court in Boone explains, “[o]nly in those

 circumstances where it is clear both to the consumer and to the

 [seller] that the consumer is actually initiating the purchase

 [of a product]” may a seller have “obtain a report without

 written permission”     Boone, 2018 WL 588927, at *14 (quoting FTC

 Advisory Opinion on the Fair Credit Reporting Act, 1998 WL

 34323748, at *1).     Under Plaintiff’s version of events, such was

 certainly not clear to Plaintiff.         As such, Defendant would

 require written authorization to obtain Plaintiff’s credit

 report.   Plaintiff has identified evidence from which the jury

 could find Defendant knew he never provided such written

 authorization.     As such, summary judgment must be denied.




                                      27
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 28 of 29 PageID: 2412




               iii. Plaintiff Can Establish Viable Injuries And May
                    Proceed With On His Damages Theory

        Plaintiff alleges he suffered emotional distress as a

 result of Defendant’s actions.        Defendant argues Plaintiff has

 not sufficiently established that he suffered any actual damage,

 requiring dismissal of his claim.         Plaintiff argues his

 testimony – and the testimony of his family members – is

 sufficient basis to submit the issue to a jury.          The Court

 agrees with Plaintiff.

        A plaintiff may recover actual, punitive, or statutory

 damages for willful violations of the FCRA, but may recover only

 actual damages for negligent violations.          15 U.S.C. § 1681o(a);

 15 U.S.C. § 1681n(a); Brown, 2020 U.S. Dist. LEXIS 49675, at

 *11.    Emotional distress damages are recoverable as actual

 damages under the FCRA.      Cortez v. Trans Union, LLC, 617 F.3d

 688, 719-20 (3d Cir. 2010).        The Third Circuit has held that

 proof of such injury does not require “corroborating testimony

 or medical or psychological evidence in support of the damage

 award.”    Id. at 720 (citation omitted).        Such corroboration, our

 Circuit has held, “goes only to the weight of evidence of

 injury, not the existence of it.”         Id.   Therefore, if a jury

 accepts testimony of a plaintiff that establishes an injury

 without corroboration, the plaintiff should be allowed to

 recover under the FCRA.      Id.    The fact that a plaintiff’s


                                      28
Case 1:16-cv-09446-NLH-JS Document 93 Filed 05/18/20 Page 29 of 29 PageID: 2413




 injuries relate to the stress and anxiety caused by a

 defendant’s conduct does not change that.          Indeed, “this is

 precisely the kind of injury that Congress must have known would

 result from violations of the FCRA.”         Id.

       Plaintiff has identified evidence, including his testimony

 and the testimony of his family, on which a jury could find he

 suffered emotional distress from Defendant’s actions.            As such,

 the issue must be submitted to the jury.           Additionally, because

 there remains a live claim for willful FCRA violations,

 Plaintiff may proceed on punitive and statutory damages

 allowable for a willful violation.

                                 CONCLUSION

       For the reasons expressed above, (1) Defendant’s motion to

 strike certain supplemental facts submitted by Plaintiff in

 opposition to Defendant’s motion for summary judgment (ECF No.

 87) will be granted; (2) Defendant’s motion for summary judgment

 (ECF No. 75) will be denied; and (3) as expressed in footnote 2,

 the parties shall have fourteen (14) days to file any relevant

 motions to seal.

       An appropriate Order will be entered.



 Date: May 17, 2020                         s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      29
